Opinion by
Donlon, J.
In accordance with oral stipulation of counsel, the merchandise was held dutiable as follows: The items referred to in the invoices as S-l, S-2, S-3, S-4, and S-5, cups, at 10 cents per dozen pieces and 20 percent ad valorem; the items referred to as S-10, teapots; S-ll, sugar bowls; S-12, creamers; S-14, wine cups; S-29, mugs; and S-37, kettles for teapots, at 10 cents per dozen pieces and 25 percent ad valorem; and the items referred to as S-13, wine bottles, and S-17, ashtrays, at 10 cents per dozen pieces and 30 percent ad valorem, as claimed.